Citation Nr: 0710766	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-04 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
diagnosed as chronic obstructive pulmonary disease (COPD), 
claimed as due to asbestosis.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied service connection for COPD, claimed as 
asbestosis.  

The veteran requested a Travel Board hearing on this matter, 
which was held in January 2007 before the undersigned Acting 
Veterans Law Judge, where the veteran and his wife presented 
as witnesses.


FINDINGS OF FACT

1.  The weight of competent evidence does not support a 
diagnosis of asbestosis.

2.  A chronic respiratory disorder was not manifest during 
service.

3.  Respiratory pathology was not identified until 1990. 

4.  The veteran's current respiratory disorder, diagnosed as 
COPD, is unrelated to service.


CONCLUSION OF LAW

A respiratory disorder, diagnosed as COPD, claimed as due to 
asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2004 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.  

The February 2004 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  

This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  

This letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to apprise VA of any other supporting evidence or 
information.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the February 2004 
letter.  He was, however, provided with notice of these 
Dingess elements in March 2006 and January 2007 letters.        

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the May 2004 RO decision that is the subject of this appeal 
in its February 2004 letter.  

However, as noted above, it provided Dingess notices in March 
2006 and January 2007, after the February 2004 decision.  
Notwithstanding these belated notices, the Board determines 
that the RO cured this defect by providing this complete 
Dingess notice together with readjudication of the claim, as 
demonstrated by the March 2006 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a March 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  

VA may grant service connection, despite a diagnosis after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the veteran incurred the disease 
during service.  See 38 C.F.R. § 3.303(d); accord Caluza, 
supra ("When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
'incurred' during the veteran's service, or by evidence that 
a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Asbestos Exposure

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded but its basic guidelines are now found in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (Jan. 31, 1997); see also Ennis v. Brown, 4 Vet. App.523 
(1993).  It is noted that persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancer, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (Jan. 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

With asbestos related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure.  M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (Jan. 31, 1997).

c. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis

a. Factual Background

The veteran's October 1955 Report of Medical Examination for 
Pre-Induction contains a normal clinical evaluation the lungs 
and chest.  In the accompanying Report of Medical History, 
the veteran indicated that he had previously had whooping 
cough, but no pain or pressure in the chest, shortness of 
breath or chronic cough.  A December1955 chest X-ray 
disclosed negative results, as did a March 1957 
photofluorographic chest X-ray.  An August 1957 Report of 
Medical Examination contained a normal clinical assessment of 
the lungs and chest.  X-rays taken at this time similarly 
contain results within normal limits.  Therefore, the Board 
finds no evidence of a chronic respiratory disorder during 
the veteran's time in service.        

The first indications of respiratory pathology is noted in an 
April 1990 private outpatient summary by Dr. D.M. indicating 
that the veteran had a CAT scan of the chest, which revealed 
evidence of a prior left thoracotomy for esophageal disease.  
The scan also disclosed bilateral areas of pleural thickening 
and some focal calcification suggesting prior asbestos 
exposure.  

Based on these data, Dr. D.M. diagnosed the veteran with 
asbestos-related pleural disease and pulmonary fibrosis, due 
to either asbestosis or gastroesophageal reflux.  Dr. D.M. 
also noted that in light of the finding that the veteran had 
asbestos-related pleural disease, he was at increased risk of 
developing lung cancer, laryngeal cancer, malignant 
mesothelioma and asbestosis than if he did not in fact have 
this disorder.  

A May 1996 private ambulatory care summary by Dr. D.M. 
conveys that the veteran had shortness of breath and some 
left chest pain.  The veteran reported having smoked 11/2 packs 
of cigarettes per day for 30 years, but had not smoked for 
the past seven years.  A chest X-ray taken at this time 
appeared normal, with some evidence of pleural plaque.  Dr. 
D.M. diagnosed the veteran with asbestos-related pleural 
disease.   

A June 2000 private medical note by Dr. D.M. revealed that 
the veteran had an abnormal chest X-ray, which Dr. D.M. 
interpreted as showing evidence of asbestos-related pleural 
disease.  A CAT scan was performed due to the question of a 
possible nodule in the left upper lung field and showed 
asbestos-related pleural changes, currently asbestosis, and 
what appeared to be an early nodule in the left upper lung 
field.  Based on these data, Dr. D.M. diagnosed the veteran 
with possible new lung nodule, left upper lung field, 
asbestos-related pleural disease and asbestosis.          

In an Ambulatory Care Summary by Dr. D.M. dated October 2000 
but signed April 2001, indicates that the veteran had an 
abnormal chest X-ray, with evidence of a previous left 
thoracotomy with scarring at the left base, but no evidence 
of mass, infiltrate, adenopathy, pleural plaque or 
interstitial lung disease.  Dr. D.M. noted that the veteran 
had consulted with him in June 2000, when he gave a diagnosis 
of a possible new lung nodule in the left upper lobe lung 
field, asbestos related pleural disease and asbestosis.  

However, in the October 2000 scan, Dr. D.M. observed that the 
poorly defined density seen in the left upper lobe in June 
2000 was no longer visualized and that the interstitial 
infiltrate at the left base seen on the prior scan had 
improved.  There was presently no evidence of scarring in 
this area.  Based on these data, Dr. D.M. determined that 
asbestos-related pleural disease was not seen on the CAT 
scan, as compared with previous reports, and therefore, 
concluded that the previous diagnoses of asbestos-related 
pleural disease and asbestosis was not supported.

A November 2000 private medical report by Dr. C.C. noted a 
history of left upper lobe nodule with asbestos related 
pleural disease.  In an October 2001 private medical report, 
Dr. D.M. noted an abnormal chest X-ray, as well as the 
veteran's complaint of shortness of breath and intermittent 
wheezing.  He diagnosed the veteran with post-thoracotomy 
pain syndrome, asbestos-related pleural disease and 
asbestosis.    

A December 2001 private medical note by O.B. indicates that 
the veteran had chest pain, left side, and some wheezing.  A 
chest X-ray disclosed a left lower hazy infiltrate, and based 
on these data O.B. diagnosed the veteran with left lower lobe 
bronchopneumonia, asbestos-related pleural disease and 
asbestosis.

Also in December 2001, Dr. D.M. authored a discharge summary, 
which indicated that the veteran has a left-sided pleural 
based density, which could represent a pleural tumor or 
neuroma.  When compared with a June 2000 study, Dr. D.M. 
determined that a CT scan reflected pleural-based densities 
had developed.  He diagnosed the veteran with right pleural 
effusion, left pleural-based density, ruling out neuroma and 
malignancy.  In another note, Dr. D.M. stated that a chest X-
ray showed left lower lobe hazy infiltrate and determined 
that the veteran had left lower lobe bronchopneumonia, 
asbestos-related pleural disease and asbestosis.     

Private medical reports dated in May 2001, July 2001, 
September 2001, January 2002, March 2002, July 2002, October 
2002, February 2003 and June 2003 by Dr. C.C. indicate that 
the veteran complained of left-sided thoracic pain, status 
post thoracotomy.  The veteran's history of asbestosis was 
noted.   

A January 2002 private medical note by Dr. D.M. reveals that 
the veteran remained short of breath and that a CAT scan 
disclosed left pleural-based density.  He diagnosed the 
veteran with post thoracotomy pain syndrome, severe 
restrictive pattern on pulmonary function tests and pleural-
based density as well as a history of community-acquired 
pneumonia.  

An October 2002 private ambulatory care summary by Dr. D.M. 
reveals that the veteran had a history of left lower lobe 
bronchial pneumonia and asbestos-related pleural disease.  
The veteran admitted to having shortness of breath on 
exertion, and a CAT scan showed no change since January 2002.  
Dr. D.M. diagnosed the veteran with asbestos-related pleural 
disease and history of left lower lobe pneumonia.  He noted 
that the veteran remained at increase risk of developing lung 
cancer and laryngeal cancer.      

In an October 2002 private medical note, Dr. C.C. observed 
that a CT scan revealed no pulmonary masses, infiltrate or 
nodule.  There was no pleural fluid detected. Dr. C.C. 
detected no evidence of recurrent disease.  

A September 2003 private medical discharge summary by Dr. 
D.M. indicates that the veteran had presented at the Deborah 
Heart and Lung Center with shortness of breath, coughing, 
wheezing, and left-sided chest pain.  A CAT scan of the chest 
revealed no evidence of pulmonary embolic disease.  Pleural 
thickening was present, which suggested prior asbestos 
exposure, and asbestosis could not be excluded.  Based on 
these data, Dr. D.M. diagnosed the veteran with acute 
tracheobronchitis, asbestos-related pleural disease and 
asbestosis, among other maladies.         

Another private medical report by Dr. J.T.N. indicates that 
the veteran had a history of asbestos-related pleural disease 
and asbestosis.  The veteran had shortness of breath and some 
wheezing as well as a cough.  He reported having about a 45 
pack per year smoking history, but quit 17 years before, and 
indicated that he had asbestos exposure during active 
service.  

A chest X-ray revealed evidence of a prior left thoracotomy 
and focal scarring at the left lung base.  There appeared to 
be diffuse interstitial markings, with an unknown etiology, 
and Dr. J.T.N. noted that the veteran's asbestosis would not 
worsen so significantly over this period of time.  Given the 
association with pitting pedal edema, it was possible that 
this represented congestive heart failure.  He also stated 
that other forms of interstitial lung disease could not be 
excluded, and there was evidence of tracheobronchitis.  Dr. 
J.T.N. also diagnosed the veteran with asbestos-related 
pleural disease and asbestosis as well as a cigarette smoking 
history.        

An October 2003 private discharge summary by Dr. D.M. reveals 
that the veteran had no clinical evidence of pneumonia or 
tuberculosis.  He was diagnosed at this time with COPD and 
pulmonary infiltrates.  An October 2003 private medical 
record by Dr. O.M. indicates that the veteran had an 
established history of asbestosis and pneumonia.  Dr. O.M. 
diagnosed the veteran with multilobular pneumonia and chest 
pain.    

A November 2003 private ambulatory care summary by Dr. D.M. 
discloses that the veteran had been discharged from the 
Deborah Heart and Lung Center with a diagnosis of COPD and 
pulmonary infiltrates, among other maladies.  At this time, 
the veteran continued to experience shortness of breath as 
well as coughing.  A chest X-ray revealed only some denting 
in the diaphragm.  Based on these data, Dr. D.M. diagnosed 
the veteran with COPD and pulmonary infiltrates.  He further 
noted that the veteran's previous CAT scan had shown 
interstitial problems involving the right upper and middle 
lobes.  

In March 2004, the veteran submitted to a VA medical 
examination.  The VA physician noted the veteran's history of 
COPD, diagnosed ten years before, and that he had been 
diagnosed with pulmonary asbestosis in 1990.  Currently, the 
veteran used inhalers and nasal oxygen, and he indicated that 
he had smoked 11/2 packs of cigarettes per day for many years, 
but had discontinued smoking after his COPD diagnosis.  

The VA physician noted that the veteran's CT scan was 
negative for asbestosis, interstitial lung disease and 
pleural plaques.  The scan did show small pleural 
calcifications on the left of unclear etiology, but they did 
not appear to represent calcified pleural plaques.  Based on 
these data, the VA physician diagnosed the veteran with COPD, 
on continuous nasal oxygen.     

The accompanying March 2004 VA CT scan of the chest revealed 
linear atelectatic or scarring in the left lung base, but the 
remainder of the lungs was clear.  There were no pleural 
plaques identified, although there appeared to be two 
punctuate pleural calcifications on the left side of an 
uncertain etiology.  These did not appear to be calcified 
pleural plaques.  Based on this chest film, the VA physician 
determined that there was no evidence of interstitial lung 
disease or pleural plaques and that the small pleural 
calcifications on the left were of an unclear etiology, but 
did not appeal to represent calcified pleural plaques.   

In a July 2004 addendum, the VA examiner indicated that she 
had reviewed the claims file.  She noted that the March 2004 
CT scan had disclosed no evidence of interstitial lung 
disease or pleural plaques, although some pleural 
calcification of unclear etiology was noted.  The VA 
clinician determined that the veteran's CT scan did not show 
any specific evidence for asbestosis, and that any prior 
diagnosis of asbestosis was questionable.  She stated 
instead, that the most likely diagnosis was obstructive lung 
disease due to smoking.  

In a February 2005 correspondence, the veteran stated that 
during his post-service civilian life, he worked at an 
insurance company and a college in various clerical 
positions.  He indicated that he was not exposed to asbestos 
in any of these positions.  The veteran further indicated 
that he believed that he was exposed to asbestos during 
service, when he worked in and around shipyards that had 
asbestos.    

In a March 2005 Statement in Support of Claim, the veteran 
conveyed that records from the Deborah Heart and Lung Center 
reflected a diagnosis of asbestosis, and that he believed 
that he was exposed to asbestos during service.  In April 
2006, the veteran indicated that he had no additional 
evidence to offer in support of his claim.

In January 2007, the veteran testified that he believed that 
his COPD was caused by asbestosis, which he claimed to have 
had exposure to during service at a shipyard.  Hearing 
Transcript at 2, 8.  He worked in a storekeeper position 
during his active service aboard various ships.  Hearing 
Transcript at 2, 3.  The veteran also indicated that he began 
having trouble breathing approximately 15 years ago in 1992.  
Hearing Transcript at 3.

He conveyed that he had smoked during his life, but had quit 
20 years ago.  Hearing Transcript at 4.  In addition, the 
veteran indicated that his private physician, Dr. D.M., had 
informed him that his lungs appeared to have a cyst exposure 
to the asbestos, and subsequently confirmed that he had 
asbestosis years later.  Hearing Transcript at 4.  Dr. D.M. 
had prescribed oxygen for the veteran, which he currently 
used.  Hearing Transcript at 5-6, 11.         

b. Discussion

The Board recognizes that the record contains competing 
competent medical opinions as to the diagnosis of the 
veteran's current pulmonary disability.  In such a 
circumstance, the Board must determine how much weight to 
afford each opposing opinion or opinions.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).  

The Board may place greater weight on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  See id., at 470-71 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches").  

The Board may also afford greater probative weight to more 
recent medical opinions.  Boggs v. West, 11 Vet. App. 334, 
344 (1998) (affirming Board's denial of service connection 
and determining that "there is a plausible basis . . . 
supporting the Board's conclusion that the more recent 
medical opinions were of greater probative value"); see also 
Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming 
Board's decision wherein it "relied upon the most recent VA 
examination" to support the decision).  

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases").  In assessing evidence such as medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).     

In this case, the Board affords more probative weight to the 
VA medical opinion than it assigns to the prior private 
medical opinions of Dr. D.M., Dr. C.C. and others.  First, 
the March 2004 VA opinion is the most recent of all the 
medical reports of record, and therefore represents the most 
current state of the veteran's pulmonary health.  Second, the 
VA examiner had the benefit of reviewing the veteran's entire 
claims file, to include all previous private medical records 
diagnosing the veteran with asbestosis or asbestos-related 
pleural disease, in addition to examining the most recent 
March 2004 CAT scans of the veteran's chest.  

In considering the totality of this information, the VA 
clinician still diagnosed the veteran with COPD only, and 
specifically determined that the current CT scan was negative 
for asbestosis, interstitial lung disease and pleural 
plaques.  The VA clinician also expressly found that any 
prior asbestosis diagnosis was "questionable," and, indeed, 
the uncertainty of this diagnosis was highlighted by Dr. 
D.M.'s Ambulatory Care Summary (dated October 2000 but signed 
April 2001), wherein he found that "[a]sbestos related 
pleural disease is not really seen on the CAT scan today . . 
. . So, the previous diagnosis of asbestos related pleural 
disease and asbestosis is not supported by the CAT scan 
today."  

In addition, more recently in September 2003, Dr. D.M. 
equivocally noted that "[p]leural thickening was present to 
suggest prior asbestos exposure.  Asbestosis could not be 
excluded," and in October and November 2003, he diagnosed 
the veteran with COPD.  In light of this evidence, the Board 
finds that the weight of the evidence does not currently 
reflect a respiratory disorder consistent with asbestosis or 
an asbestos-related pleural disorder.  

While the Board acknowledges that other private medical 
reports contain such diagnoses, some of these, namely Dr. 
C.C.'s November 2000 report and Dr. O.M.'s October 2003 note, 
appear to have been based on a reported history of the 
diseases rather than actual clinical findings, and none of 
the reports represents the most recent medical assessment of 
the veteran's pulmonary disorder, as does the March 2004 VA 
examination report.      

Because the Board find that the weight of the evidence does 
not support a finding of asbestosis, but rather COPD, the 
Board will also address the broader issue of whether the 
veteran incurred this disease during service and whether any 
causal link connects this current disability to his active 
service.  After a careful review of the claims file, the 
Board concludes that the evidence preponderates against the 
veteran's claim in this regard.  

As noted above, the veteran's service medical records are 
negative of any complaints of, treatment for or diagnosis of 
a respiratory disorder of any kind.  In addition, the 
separation examination showed a normal clinical evaluation of 
his lungs and the chest X-ray was reportedly normal.  
Therefore, the evidence does not show a chronic respiratory 
disorder during active duty.

Next, evidence has not been presented showing continuity of 
such symptoms related to a respiratory disorder.  
Specifically, as noted above, the first indication of 
respiratory pathology is noted in an April 1990 private 
treatment record.  In this case, the Board emphasizes the 
multi-year gap between discharge from active duty service 
(1957) and initial recorded respiratory pathology in 1990 
(40+ years).  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this case, none of the veteran's treating 
physicians has established a relationship between his COPD 
and active duty service.  The only physician to address it 
directly, in the March 2004 VA examination, attributed the 
veteran's current COPD to his lengthy smoking history.  
Therefore, it cannot be said that the evidence of record 
supports a finding that the veteran incurred his COPD during 
service or that any service-disability link exists.  

The Board also acknowledges the veteran's contention about 
the diagnosis and etiology of his pulmonary disability.  As a 
layperson, however, he is not competent to provide a medical 
opinion about diagnosis or causation.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

While the veteran is certainly competent to describe 
symptoms, because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses, 
Layno v. Brown, 6 Vet. App. 465, 470 (1994), but without an 
indication in the record that he has had the relevant medical 
training, he is not competent to provide an opinion on 
whether he has a certain pulmonary disease and whether an 
etiological relationship exists between his active service 
and that disease.  As a result, his own assertions are not 
probative to the critical issue in this case of whether the 
veteran has asbestosis and whether his current COPD is 
causally linked to his active service.         

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a respiratory disorder, diagnosed as 
COPD, claimed as due to asbestosis, is denied.



____________________________________________
L. A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


